 
EXHIBIT 10.47


LIMITED WAIVER
TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS LIMITED WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August
4, 2010 (this “Waiver”), is made among SYMMETRY MEDICAL INC., a Delaware
corporation (the “Borrower”), certain Subsidiaries of the Borrower party hereto
as Subsidiary Guarantors, and WELLS FARGO BANK, NATIONAL ASSOCIATION (as
successor by merger to Wachovia Bank, National Association, “Wells Fargo”), as
administrative agent for the Lenders under the Credit Agreement referenced below
(in such capacity, the “Administrative Agent”).
 
RECITALS
 
A.           The Borrower, the Subsidiary Guarantors, the Lenders, the
Administrative Agent and certain other agents are parties to an Amended and
Restated Credit Agreement, dated as of June 13, 2006 (the “Existing Credit
Agreement” and, as previously amended and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
providing for the availability of certain credit facilities to the Borrower upon
the terms and conditions set forth therein.  Capitalized terms used herein
without definition shall have the meanings given to them in the Credit
Agreement.
 
B.           The Borrower has notified the Administrative Agent and the Lenders
that (i) it failed to meet the minimum Fixed Charge Coverage Ratio required by
Section 7.3 of the Credit Agreement for the second fiscal quarter of 2010 and
(ii) based upon its current estimates, it may not be able to meet the minimum
Fixed Charge Coverage Ratio required by Section 7.3 of the Credit Agreement for
the third fiscal quarter of 2010 (collectively, the “Fixed Charge Coverage Ratio
Default”).  In addition, the Borrower has notified the Administrative Agent and
the Lenders that, for each of the second and third fiscal quarters of 2010, it
will exceed the maximum amount of investments permitted to be made in Foreign
Subsidiaries pursuant to Section 8.5(xi) (the “Foreign Investments Default” and,
together with the Fixed Charge Coverage Ratio Default, the “Specified Events of
Default”).
 
C.           The Borrower has requested that the Required Lenders waive the
Specified Events of Default.  The Administrative Agent and the Lenders have
agreed to waive the Specified Events of Default in accordance with, and subject
to, the terms and conditions set forth herein.
 
STATEMENT OF AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
LIMITED WAIVER
 
Based upon the representations and warranties contained herein, the
Administrative Agent and the Required Lenders hereby (i) waive the Fixed Charge
Coverage Ratio Default, but only to the extent that the Borrower maintains a
Fixed Charge Coverage Ratio of at least (A) 0.95 to 1.0 for the second fiscal
quarter of 2010 and (B) 1.0 to 1.0 for the third fiscal quarter of 2010 and (ii)
waive the Foreign Investments Default, but only to the extent that the aggregate
amount of Investments in the Borrower’s Foreign Subsidiaries, as of the end of
each of the second and third fiscal quarters of 2010, shall not exceed
$15,000,000.  This Waiver is limited as specified and shall not constitute or be
deemed to constitute an amendment, modification or waiver of any provision of
the Credit Agreement or a waiver of any Default or Event of Default, except as
expressly set forth herein.

 
 

--------------------------------------------------------------------------------

 
 
.1  REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent (on behalf of itself and the Required
Lenders) to enter into this Waiver, each of the Borrower and the Subsidiary
Guarantors represents and warrants as follows:
 
.1     Representations and Warranties.  After giving effect to this Waiver, each
of the representations and warranties of the Borrower and its Subsidiaries
contained in the Credit Agreement and in the other Credit Documents is true and
correct on and as of the date hereof with the same effect as if made on and as
of the date hereof (except as permitted pursuant to Section 5.24) of the Credit
Agreement and except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date).
 
.2     No Default.  After giving effect to this Waiver, no Default or Event of
Default has occurred and is continuing.
 
2
 
.1   EFFECTIVENESS
 
.1     Conditions to Effectiveness.  This Waiver shall become effective as of
the date hereof upon the satisfaction of the following conditions precedent:
 
.A    The Administrative Agent shall have duly executed counterparts of this
Waiver from each party hereto either signed on behalf of such party or written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Waiver; and
 
.B     The Borrower shall have paid to the Administrative Agent, for its own
account and the account of each approving Lender, all fees and expenses due in
accordance with the consummation of this Waiver, including without limitation
the fees and expenses required by Section 4.1.3 hereof, and all other fees and
expenses required to have been paid under the Credit Agreement on or prior to
the effectiveness of this Waiver.
 
3
 
.1   AFFIRMATION OF OBLIGATIONS
 
.1     Affirmation of Borrower and Subsidiary Guarantors.  Each of the Borrower
and each of the Subsidiary Guarantors that guaranty any or all of the
Obligations under the Existing Credit Agreement hereby approves and consents to
the transactions contemplated by this Waiver and agrees that its obligations
under the Existing Credit Agreement and the other Credit Documents to which it
is a party shall not be diminished as a result of the execution of this
Waiver.  This acknowledgement by each of the Borrower and each such Subsidiary
Guarantor is made and delivered to induce the Lenders to enter into this Waiver,
and each of the Borrower and each such Subsidiary Guarantor acknowledges that
the Lenders would not enter into this Waiver in the absence of the
acknowledgements contained herein.
 
.2     Liens.  Each of the Borrower and each of the Subsidiary Guarantors party
to the Existing Credit Agreement hereby ratifies and confirms the grant of a
security interest in and Lien on the Collateral contained in the Security
Documents to which each is a party that were executed in connection with the
Existing Credit Agreement, which security interest and Lien shall continue in
full force and effect without interruption, and shall constitute the single
grant of a security interest and Lien.
 
 
 

--------------------------------------------------------------------------------

 
 
4
 
.1    MISCELLANEOUS
 
.1     Credit Documents.  The parties hereto acknowledge and agree that this
Waiver is a Credit Document for all purposes under the Credit Agreement and the
other Security Documents.
 
.2     Governing Law.  This Waiver shall be governed by and construed and
enforced in accordance with the laws of the State of New York.
 
.3     Expenses.  The Borrower agrees, on demand (i) to pay all reasonable fees
and expenses of counsel to the Administrative Agent, and (ii) to reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses, in
each case, in connection with the preparation, negotiation, execution and
delivery of this Waiver.
 
.4     Severability.  To the extent any provision of this Waiver is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
any such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Waiver in any
jurisdiction.
 
.5     Successors and Assigns.  This Waiver shall be binding upon, inure to the
benefit of and be enforceable by the respective successors and permitted assigns
of the parties hereto.
 
.6     Construction.  The headings of the various sections and subsections of
this Waiver have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.
 
.7     Counterparts; Effectiveness.  This Waiver may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  This Waiver shall become
effective upon the execution and delivery of a counterpart hereof by each of the
parties hereto.  A facsimile of a counterpart executed by a party shall be
acceptable temporary evidence of the execution by that party of that
counterpart.
 
IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their duly authorized officers as of the date first above written.
 

 
BORROWER:
     
SYMMETRY MEDICAL INC.
     
By:
    
       
Fred L. Hite
   
Chief Financial Officer
     
SUBSIDIARY GUARANTORS:
     
RILEY MEDICAL INC.
     
By:
    
       
Fred L. Hite
   
Vice President

 
 
 

--------------------------------------------------------------------------------

 



 
SYMMETRY MEDICAL EVEREST LLC
 
By:  Symmetry Medical USA Inc., its Sole Member
     
By:
    
       
Fred L. Hite
   
Chief Financial Officer
     
TNCO, INC.
     
By:
    
       
Fred L. Hite
   
Vice President
     
SPECIALTY SURGICAL INSTRUMENTATION, INC.
     
By:
    
       
Fred L. Hite
   
Vice President
     
UCA, LLC
 
By:  Symmetry Medical USA, Inc., its Sole Member
     
By:
    
       
Fred L. Hite
   
Senior Vice President
     
SYMMETRY MEDICAL SSI REAL ESTATE LLC
 
By:  Symmetry Medical USA, Inc., its Sole Member
     
By:
    
       
Fred L. Hite
   
Senior Vice President
     
SYMMETRY MEDICAL USA INC.
     
By:
    
       
Fred L. Hite
   
Chief Financial Officer
     
SYMMETRY MEDICAL INTERNATIONAL INC.
     
By:
    
       
Fred L. Hite
   
Chief Financial Officer
     
METTIS GROUP INC
     
By:
    
       
Fred L. Hite
   
Chief Financial Officer
     
ULTREXX, INC.
     
By:
    
       
Fred L. Hite
   
Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 



 
JET ENGINEERING, INC.
     
By:
    
       
Fred L. Hite
   
Chief Financial Officer
     
SMA REAL ESTATE, LLC
 
By:  Symmetry Medical USA Inc., its Sole Member
     
By:
    
       
Fred L. Hite
   
Chief Financial Officer
     
SYMMETRY MEDICAL NEW BEDFORD, LLC
 
By:  TNCO, Inc., Sole Member
     
By:
    
       
Fred L. Hite
   
Vice President
     
SYMMETRY NEW BEDFORD REAL ESTATE, LLC
 
By:  TNCO, Inc., Sole Member
       
By:
    
       
Fred L. Hite
   
Vice President
     
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and on behalf of the Required Lenders pursuant to
written authorization
     
By:
    
     
    
     
    
 

 
 
 

--------------------------------------------------------------------------------

 